STORCKMAN, Judge.
This is an action seeking to declare a school tax levy void and to enjoin its collection. Defendants’ motions to dismiss plaintiffs’ petition were sustained and plaintiffs have appealed. This case was consolidated for argument on appeal with the case of Rathjen v. Reorganized School District R-II of Shelby County, No. 44,-787, 284 S.W.2d 516.
The relators are residents and taxpayers of the defendant school district. Their petition alleges that at the annual school election held on April 6, 1954, a proposition was submitted to authorize the levy of a tax rate of one dollar on the hundred dollars assessed valuation for the construction of new and additional classrooms in the school district; that more than a majority but less than two-thirds of the ballots and votes cast were in favor of levying the tax proposed; that “under the provisions of Article X, Section 11, of the Constitution of Missouri 1945, as amended V.A.M.S., and the provisions of the Revised Statutes of Missouri, applicable thereto, the levy of One Dollar ($1.00) on the One Hundred Dollars ($100.00) valuation for building purposes could not be made by the defendant school district and board of education unless and until such levy had been voted by two thirds (¾rds) majority of the qualified resident, taxpaying voters in said school district voting in said election”; that defendant members of the Board of Education declared and certified that proposed tax rate was approved and adopted and that said tax rate has been extended and would be collected and disbursed for the construction of new and additional classrooms unless it be declared void and its collection be enjoined.
Defendants’ motions to dismiss alleging that the petition failed to state a claim upon which relief could be granted were sustained, and after an unavailing motion to set aside the court’s order of dismissal this appeal was taken.
The legal question involved is the same as presented in the case of Rathjen v. Reorganized School District R-II of Shelby County, No. 44,787, 284 S.W.2d 516, and for the reasons given in the opinion this day filed in that case the judgment herein should be affirmed and it is so ordered.
LEEDY, C. J., and HOLLINGS-WORTH and HYDE, JJ., concur.
EAGER, J., dissents in separate opinion, WESTHUES, J., and RUARK, Special Judge, concur in dissenting opinion.